Citation Nr: 1622959	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for depression, including as secondary to multiple sclerosis.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for numbness and tingling of the extremities and torso.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from March 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a hearing before the Board in her substantive appeal.  However, in April 2014, the Veteran withdrew her hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2015).

The issues of entitlement to service connection for multiple sclerosis and depression, as well as the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the claim for service connection of a neck disorder is requested.

2.  On April 17, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the claim for service connection of numbness and tingling of the extremities and torso is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim for service connection of a neck disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a claim for service connection of numbness and tingling of the extremities and torso have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through her authorized representative, in multiple statements received on April 17, 2015 and July 29, 2015, has withdrawn the appeal of the claims for service connection of a neck disorder and numbness and tingling of the extremities and torso.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal.  Thus, they are dismissed.


ORDER

The appeal of the claim for service connection of a neck disorder is dismissed.

The appeal of the claim for service connection of numbness and tingling of the extremities and torso is dismissed.


REMAND

The Board acknowledges that the Veteran was provided with a VA examination in December 2010 in connection with her claim for service connection of multiple sclerosis.  Nonetheless, the VA examination report is insufficient.  In this regard, the Board points out that the December 2010 VA examination found that the Veteran's multiple sclerosis was not related to the Veteran's report of a fall and a complaint of neck pain in 1991; the VA examiner noted that the Veteran did not report any neck complaints or complaints of numbness and tingling of the extremities at separation and was not diagnosed with multiple sclerosis until 2008.  The VA examiner also noted that multiple sclerosis is an autoimmune disease and is not caused by an injury, and that there is no chronicity establishing numbness due to a neck injury.  However, this opinion fails to address the Veteran's contention that her multiple sclerosis is due to her vaccinations in service, as asserted in an April 2010 statement.  

Likewise, the Board notes that the Veteran and her representative now assert that the Veteran's multiple sclerosis first manifested symptomatology during service.  In this regard, a medical opinion from a nurse at Mediscope Consulting was submitted.  The nurse stated that the Veteran has reported a history of central nervous system symptoms since 1990 and that these symptoms could have been characteristic of multiple sclerosis.  According the nurse, statements submitted by the Veteran and her husband in 2010 reflect that the Veteran reportedly experienced problems with her gait and coordination in 1990, urinary incontinence, loss of desire, and brain fog in 1992, fatigue in 1993, numbness of the extremities in 1996, chest pain in 1998, and back pain in 2005.  However, the Board notes that, in opining that the Veteran's multiple sclerosis could have begun manifesting in service, the nurse did not review the Veteran's service treatment records, which indicate that the Veteran denied experiencing joint pain, dizziness, leg cramps, frequent urination, lameness, neuritis, paralysis, loss of memory, depression, and sleep impairment at her separation examination in May 1992.  The Board also notes that the lay and medical evidence of record reflects that the Veteran did not allege in-service manifestations of multiple sclerosis until her claim in 2010.

Given the conflicting evidence and incomplete etiology opinions, as well as the lack of consideration of other theories of service connection, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of multiple sclerosis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As the claim of entitlement to service connection for multiple sclerosis is being remanded for additional development, the Board finds that a decision on the issues of secondary service connection for depression and TDIU must be deferred to allow the RO the opportunity to develop and readjudicate the claim for service connection of multiple sclerosis.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any remaining, available VA treatment records related to the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by a review of the record.

2.  Forward the claims folder to the December 2010 examiner for an addendum opinion.  If the examiner is unavailable, an opinion should be sought by a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.  

The examiner is advised that the Veteran and her spouse are competent to report symptoms, treatment, and diagnoses and that these reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner should provide a medical opinion as to the following:

(a) whether it is as least as likely as not (50 percent probability or more) that multiple sclerosis had its onset during active military service; 

(b) whether it is as least as likely as not (50 percent probability or more) that multiple sclerosis is related to vaccinations during service; OR

(c)  whether it is at least as likely as not (50 percent probability or more) that multiple sclerosis manifested within 7 years from service discharge (August 1997).  

In providing this opinion, the examiner should specifically consider the medical opinion provided by Mediscope Consulting, and discuss whether there is any medical reason to accept or reject the description of symptomatology by the Veteran and her husband as being characteristic of multiple sclerosis having first manifested in service or within 7 years from service discharge in light of the Reports of Medical Histories provided by the Veteran during service and the medical evidence of record.  A complete rationale must accompany each opinion provided.  

3.  After completing all indicated development, readjudicate the claims for service connection of multiple sclerosis and depression, and the claim for TDIU, in light of all the evidence of record.  If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


